IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 310
                                           :
REAPPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                      : DOCKET
PENNSYLVANIA                               :


                                        ORDER


PER CURIAM


         AND NOW, this 14th day of December, 2020 Jerry M. Lehocky, Esquire,

Philadelphia, is hereby reappointed as a member of the Disciplinary Board of

Pennsylvania for a term expiring April 1, 2024.